COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:          In the Commitment of Richard A. Dunsmore

Appellate case number:        01-18-00183-CV

Trial court case number:     84023-CV

Trial court:                  412th Judicial District Court of Brazoria County

        In a December 18, 2018 order, the Court requested that appellant file a response on the issue
of this Court’s jurisdiction over this appeal. Appellant filed a response on January 7, 2019.

       The Court requests that the State file a reply to Appellant’s response. The State’s reply may
also address the issues raised in the Court’s December 18, 2018 order.

         The State’s reply shall be filed within thirty days of the date of this order.


 Judge’s signature: /s/ Richard Hightower
                     Acting individually          Acting for the Court

 Date:     January 22, 2019